Citation Nr: 1046582	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include bipolar affective disorder (BPAD) and post 
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a left 
knee injury. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1969.

This matter has been certified for review of a May 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which declined to reopen 
a previously denied claim of service connection for a psychiatric 
disorder.  However, the Board of Veterans' Appeals (Board) has 
reviewed the record and notes that in September 2001, the RO 
declined to reopen the Veteran's claim pertaining to the 
psychiatric disability which had last been denied in January 1989 
and not appealed.  The Veteran filed a timely Notice of 
Disagreement; the RO issued a Statement of the Case and the 
Veteran filed a timely Substantive Appeal in October 2001.  

Although the Board previously found that a timely appeal of the 
September 2001 rating decision had not been completed, the Board 
has determined that it has jurisdiction over the September 2001 
rating decision as to the psychiatric disorder and has 
recharacterized its focus. 38 C.F.R.§ 19.35.(applicable law 
provides that certification is for administrative purposes and 
does not serve to either confer or deprive the Board of 
jurisdiction of an issue). 

In May 2004 rating decision, the RO also denied service 
connection for residuals of a left knee disability.  

In January 2009, the Board remanded the claims to the RO for 
additional development.  The requested development has been 
completed. 

The issue of entitlement to "urinary problems," claimed as 
secondary to the service-connected varicocelectomy has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

In the decision below, the Board will reopen the previously 
denied claim for service connection for an acquired psychiatric 
disorder, to include BPAD and PTSD.  The issues of entitlement to 
service connection for an acquired psychiatric disorder, to 
include BPAD and PTSD, and residuals of a left knee injury on the 
merits are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO/Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  By a final January 1989 rating action, the RO declined to 
reopen a previously denied claim for service connection for an 
acquired psychiatric disorder, to include BPAD and PTSD. 

2.  The evidence added to the record since the final January 1989 
RO decision relates to an unestablished fact necessary to 
substantiate the underlying claim for service connection for an 
acquired psychiatric disorder, to include BPAD and PTSD.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision declining to reopen a 
previously denied claim for service connection for BPAD and PTSD, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  Evidence received since the final January 1989 rating 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder, to include BPAD 
and PTSD, is reopened. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing 
in the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108.  38 U.S.C. § 5103A(f).

As the Board is reopening the previously denied claim for service 
connection for an acquired psychiatric disorder, to include BPAD 
and PTSD, and remanding the underlying claim on the merits in 
accordance with the directives below, a determination on whether 
the VCAA's duty to notify and assist provisions were satisfied is 
not warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II. Reopening Analysis

The Veteran seeks to reopen a previously denied for service 
connection for an acquired psychiatric disorder, to include BPAD 
and PTSD.  By a January 1989 rating decision, the RO declined to 
reopen a previously denied claim for service connection for an 
acquired psychiatric disorder, to include BPAD and PTSD.  The RO 
provided notice of this action that same month, but the Veteran 
did not initiate an appeal by filing a timely notice of 
disagreement, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.202 (2010).  Thus, the January 1989 
rating decision is final and its merits may only be examined if 
new and material evidence has been submitted.  Id.

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material evidence 
has been received, and the petition to reopen the claim is 
granted.

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence issue 
on appeal.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When 
a claimant seeks to reopen a final decision, the first inquiry is 
whether the evidence obtained after the last disallowance is "new 
and material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the evidence 
is new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The VA 
may then proceed to the merits of the claim on the basis of all 
of the evidence of record.

In January 1989, the evidence of record consisted of the 
Veteran's service treatment records (STRs), statements of the 
Veteran containing his contentions regarding his claim, as well 
as private and VA treatment and examination records.  These 
medical records disclose that the Veteran had been diagnosed with 
PTSD, depression, and bipolar affective disorder.  However, the 
RO had found that the Veteran had not submitted sufficient 
evidence of any claimed stressors, nor were the other diagnosed 
disorders linked to military service.  Therefore, any newly 
received evidence must address that element in order to warrant 
reopening of a previously denied claim for service connection for 
an acquired psychiatric disorder, to include BPAD and PTSD.

Evidence received since the January 1989 rating action consists 
in part of a detailed November 2003 stressor statement.  In part, 
the Veteran alleged that while assigned to Vietnam, he served in 
a Security Guard unit - an assertion that is corroborated by a 
service medical treatment record indicating that the Veteran was 
assigned to the 264th Security Platoon in Vietnam in December 
1967.  In various other statements to mental health care 
professionals, the Veteran alleged that he was subject to both 
sniper and indirect fire in Vietnam.  In an October 2010 written 
argument, the Veteran's representative maintained that the 
Veteran had been assigned to a security force in the RVN, and 
engaged in constant enemy contact and his fellow guards were 
killed by having their throats cut at night.  The Veteran's 
representative also reported that the Veteran's unit, 1st 
Battalion, 501st Infantry, had been engaged in combat to "retake 
ground lost during the Tet Offensive near Hue in 1968."  (See 
Veteran's representative's October 2010 written argument, and 
November 1967 and August 1968 service treatment records (STRs), 
confirming that the Veteran had been assigned to the 264th 
Security Platoon and 1st Battalion, 501st Infantry, 
respectively).


The above evidence is new because it was received after the RO's 
final January 1989 decision.  It is also material because it 
relates to an unestablished fact necessary to substantiate the 
claim:  specific stressor information including the date of an 
additional events that are capable of verification.

Therefore, new and material evidence has been submitted and the 
claim for service connection for an acquired psychiatric 
disorder, to include BPAD and PTSD, is reopened and raises a 
reasonable possibility of substantiating the claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include BPAD and PTSD, is reopened.  To this extent 
only the benefit sought on appeal is allowed. 


REMAND

Having reopened the claim for service connection for an acquired 
psychiatric disorder, to include BPAD and PTSD, does not end the 
Board's inquiry.  VA must now proceed to evaluate the merits of 
the above-cited claim, as well as the claim for service 
connection for residuals of a left knee injury, to include 
developing medical evidence, as detailed below.  

This remand is, in part, to afford the Veteran readjudication of 
this claim under recently-amended and liberalizing regulations 
pertaining to PTSD, specifically C.F.R. § 3.304(f)(3), as revised 
effective July 13, 2010, and which provides as follows:  

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity, 
and;

A VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder, and the Veteran's symptoms 
are related to the claimed stressor;

In the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  

See 75 Fed. Reg. 39,852 (July 13, 2010) ((to be codified at 38 
C.F.R. § 3.304(f)).

For purposes of the revised regulation, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. 

The Veteran contends that he has PTSD as a result of having been 
exposed to combat-related trauma and life threatening experiences 
while serving in a security platoon and as a combat engineer with 
Company C. 818th Engineering Battalion in the RVN.  Specifically, 
he maintains that he has had flashbacks and intrusive thoughts of 
being a passenger in a truck that overturned after it struck a 
landmine.  (See report, prepared by Lawrence H. Bergmann, Ph. D., 
received by VA in July 1985).  He contends that the truck's 
occupants were not injured.  The Veteran's representative asserts 
that while the Veteran was assigned to a security force in the 
RVN, he was in constant enemy contact and his fellow security 
guards were killed on duty.  

The representative argues that when the Veteran was assigned to 
the 1st Battalion, 501st Infantry, he was engaged in combat to 
"retake ground lost during the Tet Offensive near Hue in 1968."  
(See Veteran's representative's October 2010 written argument to 
VA, and November 1967 and August 1968 STRs, reflecting that the 
Veteran was assigned to the 264th Security Platoon and 1st  
Battalion, 501st  Infantry, respectively).  

The Veteran's STRs show that the Veteran was found to have been 
psychiatrically "normal" at service entrance.  (See October 
1966 service enlistment examination report).  On an October 1966 
Report of Medical History, the Veteran denied having had nervous 
trouble of any sort, depression or excessive worry, and frequent 
trouble with sleeping and terrifying nightmares.  The remainder 
of the STRs are wholly devoid of any subjective complaints or 
clinical findings referable to any psychiatric pathology.  A 
November 1968 service separation examination report reflects that 
the Veteran was found to have been psychiatrically "normal."  
The Veteran filled out two Reports of Medical History, each dated 
November 19, 1968, wherein he denied and acknowledged that he had 
had nervous trouble.  Both reports contain the  examining 
physician's statement that the Veteran had claimed night sweats, 
but that he had not sought treatment for them during service.  

The Veteran is currently diagnosed with an acquired psychiatric 
disorder, primarily characterized as BPAD and PTSD. 

Given these factors, the Veteran should be provided a VA 
examination for the purpose of determining whether he has PTSD 
related to his claimed in-service stressors or otherwise has a 
psychiatric disability that began during service or is 
etiologically related thereto.  See 38 U.S.C.A. § 5103A(d); 75 
Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(stating that, when determining the scope of a claim, the Board 
must consider "the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of that claim"); 
38 C.F.R. § 3.159(c)(3).

In addition, the Veteran's service personnel records for his 
period of active military service must be obtained and associated 
with the claims files. 

Regarding his left knee, the Veteran's representative maintains 
that the Veteran's preexisting left knee disability was 
aggravated during basic training.  ((See October 2010 written 
argument, prepared by the Veteran's representative page (pg.) 
2)).  The Veteran's STRS show that upon enlistment into service, 
the Veteran's lower extremities were evaluated as "normal."  
(See October 1966 service pre-induction examination report).  A 
January 1961 report, prepared by W. P. McDaniel, M. D., that was 
associated with the STRs, shows that the Veteran had suffered a 
torn lateral meniscus of the left knee in 1966 and that he 
underwent an arthrotomy and had the lateral meniscus excised.  On 
an October 1966 Report of Medical History, the Veteran indicated 
that he had undergone a left knee operation in May 1966.  

In April 1967, the Veteran was seen in the dispensary after he 
had twisted his left knee ascending the stairs.  A physical 
evaluation showed full range of left knee motion with no evidence 
of effusion.  The Veteran was instructed to wrap his left knee in 
an ace wrap and to use crutches for four (4) days.  In May 1967, 
the Veteran was seen on several occasions for complaints of left 
knee pain.  A physical evaluation of the left knee in late May 
1967 showed normal laxity and a negative McMurray's sign.  There 
was no evidence of any effusion.  An impression of good post-
operative result and questionable chondromalacia by history was 
recorded.  A November 1968 service separation examination report 
reflects that the Veteran's lower extremities were evaluated as 
"normal.  A scar on the left knee was reported.  On a Report of 
Medical History, dated in November 1968, the Veteran reported 
that he had had a '"trick'" or locked knee.  The examining 
physician indicated that the Veteran had left knee damage that 
had existed prior to service with occasional effusion.  

Post-service medical evidence shows that when seen at a VA 
outpatient clinic in April 2009, the Veteran had complained of 
swelling of the knees for the previous two weeks.  A January 2010 
VA treatment record contains a notation that the Veteran had a 
prior medical history of osteoarthritis and rheumatoid arthritis. 

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-
existing disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service. The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 
(2003).

A VA examination is necessary to determine the etiology of any 
currently present left knee disorder, to include whether any pre-
existing left knee disorder was aggravated by the Veteran's 
period of military service.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1. Ascertain if the Veteran has received 
any treatment for a mental disorder, to 
include but not limited to PTSD, bipolar 
disorder, a depressive disorder, that is 
not evidenced by record.  Provide the 
Veteran with authorizations for the 
release of such records and attempt to 
secure such records.

2.  Request that the Veteran complete a 
stressor statement, which includes the 
following information as to all claimed 
stressors:

	a. Dates of claimed events;

	b. Places of claimed events;

c. Names, ranks, and company sized 
units of casualties ;


d. Names, ranks, and company sized 
units of
Witnesses;

e.  The complete circumstances 
surrounding each event, including but 
not limited to whether the Veteran 
submitted any then-contemporaneous 
witness statements.

3.  Upon the Veteran's response or after 
the passage of a reasonable amount of 
time, obtain the Veteran's service 
personnel records from the National 
Personnel Records Center (NPRC); and 
conduct any further research deemed 
appropriate by the RO/AMC, with any 
appropriate government records depository, 
as to whether the units to which the 
Veteran was assigned placed him in an 
environment that involved life-threatening 
experiences, to include, but not limited 
to, the death of fellow sentries while 
assigned to the 264th Security Platoon, 
the "retake" of ground lost during the 
Tet Offensive near "Hue" in 1968 while 
assigned to the 1st Battalion, 501st 
Infantry, and being involved in a motor 
vehicle-related accident after a truck in 
which the Veteran was a passenger 
overturned after it struck a landmine.  

If such records are not available, or 
contradict the Veteran's report, this 
should be noted by the RO/AMC.
   
4.  The RO/AMC will then determine, within 
the regulatory guidelines as set forth in 
38 C.F.R. § 3.304(f), whether the 
Veteran's account of such stressors is 
consistent with his duties as a combat 
engineer, and the other places, types, and 
circumstances of the Veteran's service.

5. Once all available medical records have 
been received, arrange for a VA mental 
health examination with an appropriate 
clinician.  

The purpose of the examination is to 
determine whether the Veteran has 
psychiatric disability, to include PTSD if 
diagnosed, bipolar disorder, and or a 
depressive disorder that had its onset 
during active service, or is a result of 
any incident of service.  

The following considerations will govern 
the examination:
   
(a) The claims files and a copy of 
this remand will be made available to 
the examiner, who will acknowledge 
receipt and review of these materials 
in any report generated as a result 
of this remand.

(b) If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further examinations.  
All indicated tests and studies must 
be performed.  

(c) The examiner must specifically 
indicate whether or not the Veteran 
has a diagnosis of PTSD (under 38 
C.F.R. § 4.125) due to his claimed 
service stressor events (i.e., being 
exposed to life-threatening 
experiences, to include, but not 
limited to, death of fellow sentries 
while assigned to the 264th Security 
Platoon, the "retake" of ground 
lost during the Tet Offensive near 
"Hue" in 1968 while assigned to the 
1st Battalion, 501st Infantry, and 
being involved in a motor vehicle-
related accident after a truck in 
which the Veteran was a passenger 
overturned after it struck a 
landmine).  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.

(d) If any other current psychiatric 
disability is diagnosed, the examiner 
must specifically opine whether that 
disorder began during service or is 
related to any incident of service.

(e) In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  

(f) If an examiner is unable to render 
the requested opinion without resort 
to pure speculation, he or she should 
so state; however, a complete 
rationale for such a finding must be 
provided.

6.  Schedule the Veteran for a VA 
orthopedic examination.  If undertaken, 
both the RO/AMC's attention is called to 
the provisions of law regarding the 
presumptions of soundness and aggravation 
of pre-existing disorders as outlined 
above.  

The following considerations will govern 
the examination:
   
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

(c) After reviewing the claims files and 
this remand, the examiner must provide an 
opinion as to whether any currently 
diagnosed left knee disorder clearly and 
unmistakably existed prior to the 
Veteran's period of military service, and 
if so, whether it clearly and unmistakably 
was not aggravated during active duty 
service.  If it was aggravated, the 
examiner should opine as to whether the 
increase was the result of natural 
progression of the condition.

If the examiner concludes that the Veteran 
has a left knee disorder that did not 
clearly and unmistakably exist prior to 
military service, the examiner must opine 
as to whether it is etiologically related 
to any incident of active service or had 
its onset within the initial post-service 
year.

A complete rationale, with citation to 
relevant medical findings, must be 
supplied for all opinions rendered.

If the examiner is unable to render an 
opinion without resort to speculation, 
this must be noted and explained.

7.  After the above-requested development 
has been completed, the AMC/RO will review 
the claims files and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8. Thereafter, the AMC/RO should consider 
all of the evidence of record and 
adjudicate the Veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include BPAD and PTSD, and 
readjudicate the claim for service 
connection for residuals of a left knee 
injury including as due to aggravation of a 
pre-existing condition.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case (SSOC) that addresses all evidence 
received after issuance of the August 2010 
SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action.

The purpose of this remand is to assist the Veteran with 
substantive development of his service connection claims.  The 
Veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claims.  His cooperation in VA's efforts to develop these claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of that claim.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


